Citation Nr: 0834607	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-39 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

The competent medical evidence of record does not show that 
bilateral hearing loss and tinnitus were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or due to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hearing 
loss and tinnitus are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  A VCAA 
letter was sent to the veteran in January 2008 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the veteran was given this notice 
in March 2006.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 2 Vet. App. at 39.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant.  The appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond to the VCAA letter.  Furthermore, the veteran 
indicated on January 10, 2008 that he had no further evidence 
to submit and requested that his case be sent to the Board.  
During the adjudication, through his statements and 
submission of evidence, the veteran demonstrated actual 
knowledge of the requirements for compensation under 
38 U.S.C.A. § 1151.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Board notes that the veteran's claims were not 
readjudicated by the RO subsequent to the VCAA notice; 
however, he did not submit any additional evidence relevant 
to the claims adjudicated herein after the letter was sent.  
Therefore, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  See Medrano v. Nicholson, 21 Vet App 165 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in January 2006.  The record does not indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran contends that he incurred bilateral hearing loss 
and tinnitus because of a surgery performed at the VA Medical 
Center to remove cancer from his right ear.  After the 
surgery, the veteran asserts that he developed an ear 
infection and the VA failed to inform him of the infection.  
As a result of the VA's actions, the veteran contends that he 
incurred hearing loss and tinnitus.  

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2007).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

In a January 2006 VA Compensation and Pension Examination, 
the examiner reviewed the claims file and provided a medical 
expert opinion regarding whether or not a surgery for 
superficial cancer of the right ear pinna caused bilateral 
hearing loss and tinnitus.  After providing a thorough 
summary of relevant events and the veteran's medical history 
with respect to his ear problems prior to, during and after 
surgery, the examiner concluded that the infection which 
developed after the surgical procedure was not one which 
would have not been foreseen by a reasonable healthcare 
provider.  The examiner found that the infection was promptly 
and successfully treated.  The examiner concluded that it was 
not as likely as not that the surgical procedure and the 
complicating infection were the cause of the increased 
hearing loss or tinnitus.  The examiner noted that the 
veteran wore a hearing aid in his left ear showing that 
hearing loss was already present and documented in a February 
2005 audiogram.  Additionally, the hearing loss was almost 
equal in both ears according to the audiogram.  

The Board finds that as the VA examiner based his opinion on 
review of the veteran's claims folder and provided a thorough 
rationale for his opinion, it is afforded significant 
probative value.  Moreover, there is no competent medical 
opinion to the contrary of record.  While the veteran has 
repeatedly asserted that he continues to suffer from hearing 
loss and tinnitus as a result of the ear infection after the 
surgery, the veteran lacks the medical expertise necessary to 
diagnose a current disorder or render a competent medical 
opinion regarding causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused or aggravated the veteran's bilateral 
hearing loss or tinnitus in furnishing medical care or that 
the veteran's additional disability was not reasonably 
foreseeable.  Therefore, the preponderance of the evidence 
weighs against the veteran's claim and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
bilateral hearing loss and tinnitus is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for hearing loss and 
tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


